sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 31, 2020, June 10, 2020, September 18, 2020, and another from September 18, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim necessitates that the particle size is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 52, 58, 70, 71, 80, 81, 107, 108, 116-117, 124, 125, 126, 157 and 160 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frederick et al. U.S. Pub. 2018/0294484.
With respect to claims 1 & 157, Frederick teaches a composition comprising: leady oxide or metallic lead (leady oxide and metallic lead; Example 12; [0278]); a carbon material (1g of low gassing carbon; Ex. 12) at a concentration ranging from greater than 0.10 % to about 5.0 % by weight of the composition (0.01% to 5.0%; [0101]), the carbon material having a BET specific surface area greater than about 100 m2/g (BET surface area greater than greater than about 100 m2/g; [0183]), a total pore volume of greater than about 0.1 cc/g (at least 0.2 cc/g; [0189]) and a particle size claim 157, the lead acid battery may be employed in a regenerative braking system; [0006]. 
With respect to claim 4, the composition further comprises polyaspartic acid or salts thereof, carbon black, or both (carbon black; Ex. 12).  
With respect to claim 5, the expander comprises barium sulfate, strontium sulfate, lignin, sulfonated naphthalene condensate or combinations thereof (barium sulfate and lignin; Ex. 12).  
With respect to claim 52, the limitation with respect to the particle size being determined by optical microscopy, laser diffraction, scanning electron microscopy or combinations thereof, is a method limitation in a product claim. Although the method is considered, it does not impart patentability to the device.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the particle size is the same. 
With respect to claim 58, further comprising water, sulfuric acid, or both (distilled water is in the electrode slurry; Ex. 12).  
With respect to claim 70, the material is an electrode (Ex. 12). 
claim 71, the material is a negative electrode. See paragraph [0214]. 
With respect to claim 80, the cell comprising: a) at least one positive electrode comprising positive active material; and b) at least one negative electrode wherein:   the positive electrode and the negative electrode are separated by an inert porous separator (see the anode, cathode and carbon and lead based anode and interposing separator; [0215]).  
With respect to claim 81, the limitation with respect to the cell having an operating voltage ranging from about 1 to about 4 volts, wherein a capacity returned to the cell after charging for 15 minutes at 2.4 V is greater than 15% of the rated C/20 capacity when the cell is charged from 80% state of charge; wherein the cell produces a peak current greater than a current equivalent to a 5C rate about 10 milliseconds to 5 seconds after applying a constant 2.4 V charge when the cell is charged from 80% state of charge; wherein the cell has a recharge time of less than 8 hours when discharged at a C/20 rate to 20% state of charge and recharged at 2.6 V with a current limitation equivalent to a C/2 rate; wherein the cell maintains a voltage greater than 1.7 V for more than about 1,500 cycles between about 50% and about 100% state of charge, wherein a cycle comprises a 60 second 2C discharge and a 60 second 2.4V charge with no current limitation; wherein the cell is discharged for a 60 second 2C discharge thereby discharging a capacity and charged at 2.4V with no current limitation for a time necessary to recharge the cell with the capacity, wherein the time necessary is less than about 30 seconds; wherein the cell has been subjected to about 1 to 4,000 cycles, wherein a cycle comprises the 60 second 2C discharge and the 2.4V charge with no 
With respect to claim 107,  the first cell has at least a 25% increase in cycle life compared to a second cell, wherein cycle life is a number of cycles performed while an observed voltage remains within a range of 1.6V to 2.67V, wherein a cycle comprises testing a cell with the following: a first low-power discharge at 1.1Wi for about 120 seconds; a first high-power discharge at 2.2Wi for about 60 seconds; a first low-power charge at 1.1Wi for about 120 seconds; a first high-power charge at 2.2Wi for about 60 seconds; a second low-power discharge at 1.1Wi for about 120 seconds; a second high-power discharge at 2.2Wi for about 60 seconds; a second low-power charge at 1.1Wi for about 120 seconds; a second high-power charge at 2.2Wi for a time required for a first capacity to equal to a second capacity; wherein the first capacity is the total capacity discharged during the first low-power discharge step, the first high-power discharge step, the second low-power discharge step and the second high-power discharge step; the second capacity is the total capacity charged during the first low-power charge step, the first high-power charge step, the second low-power charge step 
With respect to claim 108, having at least a 30% cycle life increase compared to the second cell (cycle life improve by a factor of 2-10 in partial state charge applications; [0286]).  
With respect to claims 116 -117, the limitation with respect to the first cell having a first recharge time that is at least 30% less than a second recharge time of a second cell, the second cell comprises a negative electrode comprising a composition that is identical to the composition according to except the negative electrode of the second cell does not include the carbon material, wherein the first recharge time is the time required to replenish a capacity removed from the first cell during a 60 second 2C discharge by a 2.4V charge with no current limitation; and the second recharge time is  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the voltage, capacity and charge characteristics are necessarily present as the negative electrode composition is identical to Applicant.   
With respect to claim 124, negative electrode contained in a battery. See Example 12.   
With respect to claim 125, the battery comprising an electrolyte (sulfuric acid; Example 12).  
With respect to claim 126, the electrolyte comprises sulfuric acid, water, silica gel, or a combination thereof (sulfuric acid; Example 12).  
With respect to claim 160, the limitation with respect to the first cell having at least a 10% increase of dynamic charge acceptance after a history of charge as measured using an average charge current normalized by C/20 capacity compared to a second cell, wherein the dynamic charge acceptance cycle and the second cell comprises a negative electrode comprising a composition that is identical to the composition of the negative electrode of the first cell except that the negative electrode 
Therefore, the instant claims are anticipated by Frederick. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 & 158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. U.S. Pub. 2018/0294484 in view of Prengaman et al. U.S. Pub. 2017/0317351. 
Frederick teaches a lead and carbon composition for a negative electrode as described in the rejection recited hereinabove, including a metallic lead negative electrode. See Example 12.
However, the reference does not teach or suggest that the metallic lead is porous (claims 2 & 158). 
Prengaman teaches that it is well known in the art to employ lead negative electrodes including porous metallic lead. See paragraph [0034].
Frederick and Prengaman are analogous art from the same field of endeavor, namely fabricating lead electrode compositions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the porous metallic lead of Prengaman, as the metallic lead of Frederick in order to increase the surface area and thus utilization of the electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11, 12, 24, 60, 66, 67, 72, 162 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. U.S. Pub. 2018/0294484.
Frederick teaches a lead and carbon composition for a negative electrode as described in the rejection recited hereinabove, including a carbon black containing negative electrode. See Example 12.  With respect to claim 12,  the composition further comprises carbon black at a concentration ranging from greater than about 0.01 % to about 0.5 % by weight of the composition (10%; [0311]), wherein the expander has a concentration ranging from greater than 0 % to about 3.5 % by weight of the composition (3g of barium sulfate; Ex. 12); wherein the concentration of the carbon material ranges from about 0.01 % to about 4.5 % by weight of the composition 3wt %; [0279]).  With respect to claim 24, the carbon material has a BET specific surface area greater than about 200 m2/g (BET at least 100 m2/g; [0183])  wherein the carbon material has a total pore volume greater than about 0.2 cc/g (0.35 cc/g; [0172]); wherein the carbon material has a particle size is greater than about 7.5 microns (1 to 10 microns; [0247]); wherein the carbon material has an aggregate size less than 150 microns; or a combination thereof (each particle is 1 to 10 microns; [0247]); .  With respect to claim 60, the carbon material comprises less than 30 ppm iron, less than 30 ppm copper, less than 20 ppm nickel, less than 20 ppm manganese, and less than 10 ppm chlorine as determined by TXRF, wherein the carbon material has a total impurity content of less than 1000 ppm as determined by TXRF; or both (the total impurity content is less than 200ppm; [0117] and less than 10 ppm iron and less than 5 ppm of copper, nickel, manganese; [0123]; less than 1 ppm chlorine; [0118]).  With respect to claim 66, the impurities are elements having an atomic number ranging from 11 to 92 claim 67, the ash content of the carbon material is less than 0.03% as calculated from total reflection x-ray fluorescence (ash content less than 0.05%; [0117]), wherein the carbon material has a pore structure comprising micropores and mesopores (carbon material contains both micropores and mesopores; [0080]) and a total pore volume, and wherein from 20% to 90% of the total pore volume resides in micropores (less than 20% mesopores; [0137]), from 10% to 80% of the total pore volume resides in mesopores (less than 20% mesopores; [0137]), and less than 10% of the total pore volume resides in pores greater than 300 angstroms (greater than 80% micropores; [0137]); or both (carbon material contains both micropores and mesopores; [0080]).  With respect to claim 72, the negative active material has a BET specific surface area greater than about 1.5 m2/g (at least 100 m2/g; [0183]) wherein the negative active material has a total pore volume greater than about 0.003 cc/g (at least 0.35 cc/g; [0172]); wherein from about 30% to about 80% of the total pore volume of the negative active material is mesopore volume (more than 20% mesopores; [0137]); or a combination thereof.  With respect to claim 162, the carbon black has a surface area of about 120 m2/g (at least 100 m2/g; [0183]), an aggregate size of about 175 pm (each particle is 1 to 10 microns; [0247]); and a pore volume of about 0.25 cc/g (at least 0.35 cc/g; [0172]). 
	Although Frederick teaches 10% carbon black [0311], the reference does not expressly disclose the composition further comprising carbon black at a concentration up to about 0.3 % by weight of the composition (claim 11).

	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722